Citation Nr: 0107495	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claim 
of entitlement to service connection for a low back disorder. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO. 

2.  The veteran's complaints of back pain in service were 
acute, transitory and resolved with out residual pathology.

3.  The veteran is not shown to have a current back disorder 
that is related to service or any event of service origin. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim of entitlement 
to service connection for a low back disorder.  The veteran 
maintains that he currently suffers from a low back disorder 
as a result of a lumbar strain he sustained in service. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  Although the veteran was 
initially informed of the evidence needed to establish a 
"well-grounded" claim, which is no longer a valid basis for 
service connection, see VCAA, supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  In any event, 
a supplemental statement of the case issued in February 2000 
adjudicated the veteran's claim on the merits.  Furthermore, 
the RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
and the Board does not find that an additional examination to 
supplement the evidence already of record, including the VA 
examination conducted shortly after service, is necessary to 
equitably adjudicate the veteran's claim.  As will be 
discussed, the veteran testified at a recent hearing that he 
had been treated by several different healthcare providers 
for low back pain throughout the 1970's and 1980's, but that 
no such treatment records were available.  The RO also has 
afforded the veteran an opportunity to submit additional 
evidence in support of his claim.  Thus, it appears that all 
relevant facts have been properly and sufficiently developed 
as contemplated by the applicable law, and the Board may 
proceed to adjudicate this claim based on the evidence 
currently of record. 

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In this case, the veteran's service medical records show that 
he was seen in June 1971 for a lumbosacral strain.  When seen 
for a follow-up evaluation in July 1971, he reported severe 
low back pain.  A physical examination revealed para-lumbar 
tenderness, positive straight leg raising at 70 degrees, but 
no neurological deficits.  The diagnosis of lumbosacral 
strain was continued.  This condition appears to have 
resolved, however, as no further back problems were reported 
in service.  The veteran was seen on two subsequent 
occasions, in August 1971, for conditions not pertinent to 
this appeal and there were no complaints referable to the 
back.  In addition, of particular relevance, an October 1971 
separation examination report was negative for any complaints 
or findings pertaining to the back.  Hence, as reflected by 
the evidence, no chronic low back disorder was present in 
service or at the time of the veteran's separation. 

This is consistent with post-service medical evidence which 
does not show any treatment for a low back disorder until 
many years after service.  At a November 1971 VA examination, 
no low back problems were reported and examination of the 
musculoskeletal system was within normal limits.  In fact, 
the first documented evidence of a low back disorder is 
contained in a May 1992 workers' compensation claim, which 
noted that the veteran sustained a lumbar strain as a result 
of lifting 50 pound bags of fertilizer at work.  The treating 
physician was identified as Dr. Donn Keels.  In a treatment 
report associated with that claim, Dr. Keels continued the 
diagnosis of lumbar strain and recommended that the veteran 
not return to work until July 1992.  There was no reference 
to any back problems in service in this treatment record.

The veteran testified before a hearing officer at the RO in 
January 2000 concerning the nature and etiology of his low 
back disorder.  He reported a history of chronic low back 
pain dating back to a slip-and-fall injury he sustained in 
service.  He said he was treated for low back pain on 
numerous occasions in service but, for reasons unknown, most 
of these treatment reports were missing.  He explained that 
he mentioned this disorder to the examiner who performed the 
separation examination, but that no findings were present on 
examination.  He also said he reported low back pain at his 
VA examination in 1971.  According to the veteran, he 
received treatment for low back pain at various times 
throughout the 1970's and 1980's.  In particular, he said he 
was seen by Dr. Keel, Dr. Hall, a chiropractor, and 
healthcare providers at the McKinzie Lumbar Institute.  He 
then explained that several of these healthcare providers 
indicated that he had a pinched nerve related to the injury 
he sustained in service.  The veteran testified, however, 
that he was unsuccessful at obtaining any of these treatment 
reports because they were no longer available.  The veteran 
also indicated that he was in receipt of Social Security 
Administration benefits. 

In a December 1998 Social Security Administration (SSA) 
decision, the veteran was found to be disabled as of October 
1998 due to a primary diagnosis of HIV infection and a 
secondary diagnosis of nocardiosis.  Although records 
associated with that decision noted the veteran's complaints 
of back pain, a low back disorder was not listed as a 
significant diagnosis causing disability.  During a 
psychological evaluation the veteran gave a history of 
hurting his back in service.  He also reported working for 30 
years as a truck driver until in September 1998 when the 
diagnosis of HIV was entered.  There was no indication that 
any current back complaints were related to service.  Records 
from Manatee Memorial Hospital dated from October to November 
1998 show treatment for HIV, tuberculosis, pneumonia, and 
anemia, but do not include any diagnosis pertaining to a low 
back disorder.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back disorder.  
Although the veteran was treated for a lumbosacral strain on 
two occasions in service, this condition appears to have 
resolved, with no residuals found during his separation 
examination in October 1971 or during a post-service VA 
examination in November 1971.  The Board finds, therefore, 
that no chronic low back disorder was present in service.  
The Board further emphasizes that the first documented 
complaints of low back pain were not until 1992, over twenty 
years after his separation from military service, and appear 
to be due to an intercurrent work-related injury.  The Board 
also notes that no medical evidence of record relates any 
current disorder to service.  Although the veteran explained 
that he was treated for back problems during the 1970's and 
1980's, he indicated that no outstanding records pertaining 
to that treatment were available.  Thus, further development 
or examination is not considered necessary.  

Despite the veteran's testimony that his low back disorder 
began in service, as a layperson without medical expertise or 
training, his statements alone are insufficient to establish 
the presence of this claimed disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 
494-95 (laypersons are not competent to render medical 
opinions).  As such, the veteran's statements concerning the 
etiology of his low back disorder are of limited probative 
value, particularly in light of the medical evidence showing 
no such relationship.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder.  The Board 
acknowledges that, under the prior and revised provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a low back disorder is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

